Case 19-40361-JMM           Doc 14    Filed 04/18/19 Entered 04/18/19 22:50:39            Desc Main
                                      Document     Page 1 of 3


Paul Ross
PO Box 483
Paul, ID 83347
T: (208) 219‐7997
#8676
F: (208) 416‐6996
paul@idbankruptcylaw.com
Attorney for Debtor
                               UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF IDAHO

In Re:
                                                   Case No: 19‐40361‐JMM
MICHELLE LOUISE COFER,                             Chapter 13

         Debtor.

                                       MOTION TO AVOID LIEN

          No Objection. The Court may consider this request for an order without further
          notice or hearing unless a party in interest files an objection within 14 days of
          service of this notice.

          If an objection is not filed within the time permitted, the Court may consider
          that there is no opposition to the granting of the requested relief and may grant
          the relief without further notice of hearing.

          Objection. Any objection shall set out the legal and/or factual basis for the
          objection. A copy of the objection shall be served on the movant.

          Hearing on Objection. The objecting party shall also contact the court’s
          calendar clerk to schedule a hearing on the objection and file a separate notice
          of hearing.


         Debtor, through the undersigned attorney, move the Court, pursuant to §522(f)(1)(A), for
an order avoiding a judgment lien currently filed against real property based upon the following:
         1.     On 24 December 2018 Outsource Receivables Management (“Outsource”) obtained
a judgment against Debtor, Michelle Cofer, in Idaho 5th District, Minidoka County Court, CV34‐18‐
896, for a total amount of $868.79 plus interest accruing.
         2.     On 4 January 2019 Outsource recorded a judicial lien in Minidoka County against
Debtor, Instrument #548296.
         3.     Debtor filed for bankruptcy relief 17 April 2019.
Case 19-40361-JMM          Doc 14    Filed 04/18/19 Entered 04/18/19 22:50:39           Desc Main
                                     Document     Page 2 of 3


        4.      Debtor’s address 28 West Clark Street, Paul, Idaho is located in Minidoka County.
        5.      Debtor’s residence value as set forth in Debtor’s Schedule A is $100,250.00.
        6.      Debtor’s mortgage lien against the property amounts to $61,073.75.
        7.      Debtor’s maximum homestead exemption is $100,000.00 under Idaho Code §§55‐
1001 – 03 and fully covers the equity remaining in the Debtor’s property after the mortgage lien.
        8.      Outsource’s lien impairs the value of the homestead exemption on the property
that the Debtor would have in the absence of the judgment lien.
        WHEREFORE, Debtor moves the Court for an Order avoiding Outsource’s judgment lien to
the extent in that it impairs the Debtor’s homestead exemption.


        DATED this 18 April 2019

                                                     _/s/ Paul Ross_____________________________
                                                     PAUL ROSS




                                                                                                    2
Motion to Avoid Lien
Case 19-40361-JMM          Doc 14    Filed 04/18/19 Entered 04/18/19 22:50:39          Desc Main
                                     Document     Page 3 of 3


                                       CERTIFICATE OF SERVICE
        I hereby certify that on 18 April 2019, I filed the foregoing electronically through the
CM/ECF system, which caused the following parties or counsel to be served by electronic means,
as more fully reflected on the Notice of Electronic Filing:
                U.S. Trustee, ECF
                Kathleen McCallister, ECF, Trustee

        I further certify that on such date I served the foregoing on the following non‐CM/ECF
Registered Participants in the manner indicated:
        Via First Class mail, posted prepaid addressed as follows:
                Green and Son’s Agency, Inc.
                d/b/a Outsource Receivables Management
                PO Box 166
                Ogden, UT 84402

                Breck Barton
                Attorney for Outsource Receivables Managment
                PO Box 100
                Rexburn, ID 83440

                Keith Reimer
                Registered Agent for Green and Son’s Agency, Inc.
                106 N Woodruff
                Idaho Falls, ID 83401

        Via certified mail, return receipt requested, addressed as follows:
                Chris Green
                President of Green and Son’s Agency, Inc.
                PO Box 2997
                Alpine, WY 83128

                                                      _/s/ Paul Ross_____________________________
                                                      PAUL ROSS




                                                                                                    3
Motion to Avoid Lien
